DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabei et al. (US PGPub 2007/0210743), hereinafter “Tabei”.
Regarding claim 1, Tabei discloses a program update method for updating a control program of a control device configured to control an in-vehicle device mounted on a vehicle, the program update method comprising:
a first step of acquiring a remaining capacity of electric power stored in an electric power storage device (4) (¶¶36,43,56), the electric power storage device being configured to supply electric power to the control device updating the control program;
a second step of acquiring an electric power amount required for the control device to update the control program (¶57);
a third step of determining whether the remaining capacity acquired in the first step is smaller than the electric power amount acquired in the second step (¶56);
a fourth step of charging the electric power storage device such that the remaining capacity becomes the electric power amount or larger when it is determined that the remaining capacity is smaller than the electric power amount in the third step (¶61); and
a fifth step of causing the control device to update the control program when the remaining capacity becomes the electric power amount or larger in the fourth step (¶¶62),
wherein the first to fifth steps are performed when the vehicle is operating (¶54).

Regarding claim 2, Tabei discloses the vehicle further includes:
another electric power storage device (3) configured to output a voltage higher than that of the electric power storage device (¶¶35-36); and
an electric motor (22) configured to output power for driving the vehicle by being supplied with electric power from the other electric power storage device (¶¶35-36),
wherein the electric power storage device is configured to be charged by the electric power from the other electric power storage device (¶36), and
wherein, in the fourth step, the electric power storage device is charged with electric power from the other electric power storage device (¶61).

Regarding claim 3, Tabei discloses when the electric power storage device is charged with electric power from the other electric power storage device, electric power of the other electric power storage device to be supplied to the electric motor is reduced as compared with that when the electric power storage device is not charged with electric power from the other electric power storage device (¶¶61,65).

Regarding claim 4, Tabei discloses the vehicle further includes an auxiliary device configured to perform predetermined operation by being supplied with electric power from the other electric power storage device (¶36), and
wherein, when the electric power storage device is charged with electric power from the other electric power storage device, electric power of the other electric power storage device to be supplied to the auxiliary device is reduced as compared with that when the electric power storage device is not charged with electric power from the other electric power storage device (¶66 – in this step, electric power is supplied from auxiliary device to other electric power storage device when the electric power storage device is charged, therefore the electric power supplied from other electric power storage device is reduced compared to when the electric power storage device is not charged such as when the auxiliary device is driven).

Regarding claim 5, Tabei discloses the vehicle further includes:
an internal combustion engine (20) (¶35); and
a generator (22) configured to generate electric power by power of the internal combustion engine (¶35),
wherein the electric power storage device is configured to be charged with electric power generated by the generator (¶36), and
wherein, in the fourth step, the electric power storage device is charged with electric power generated by the generator, and when the electric power storage device is charged, an electric power generation amount of the generator is increased by increasing a rotation speed of the internal combustion engine as compared with that when the electric power storage device is not charged (¶¶61,66).

Regarding claim 6, Tabei discloses a sixth step for receiving operation as to whether to permit charging of the electric power storage device when it is determined that the remaining capacity is smaller than the electric power amount in the third step (¶58),
wherein the fourth step is performed when operation to permit charging of the electric power storage device is received in the sixth step (¶¶58,61).

Regarding claim 7, Tabei discloses the sixth step is performed when the vehicle approaches a predetermined parking point (¶48).

Regarding claim 8, Tabei discloses the electric power storage device and the other electric power storage device are configured to be charged with electric power supplied from an external electric power supply (¶36), and
wherein, in the fourth step, the electric power storage device is charged with electric power from the external electric power supply when the other electric power storage device is charged with electric power supplied from the external electric power supply (¶66).

Regarding claim 9, Tabei discloses a seventh step of giving a notification to perform charging by the external electric power supply when it is determined that the remaining capacity is smaller than the electric power amount in the third step (¶¶58).

Regarding claim 10, Tabei discloses an eighth step of receiving operation as to whether to permit charging of the electric power storage device by the external electric power supply, the eighth step being performed simultaneously with or after the seventh step (¶66),
wherein the fourth step is performed when operation to permit charging of the electric power storage device is received in the eighth step (¶66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tabei in view of Park et al. (US PGPub 2017/0197521), hereinafter “Park”.
Regarding claim 11, Tabei is silent regarding the electric power amount varies according to a data amount of the control program to be updated.
However Park teaches an electric power amount varies according to a data amount of a control program to be updated (¶11).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tabei, by the electric power amount varies according to a data amount of the control program to be updated, as taught by Park, for the purpose of preventing early degradation of the battery (¶7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747